
	
		I
		111th CONGRESS
		1st Session
		H. R. 416
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Ms. Lee of California
			 (for herself, Mr. Towns,
			 Mr. Honda,
			 Mr. Rangel,
			 Mr. Engel,
			 Mr. Lewis of Georgia,
			 Ms. Bordallo,
			 Mrs. Christensen,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Payne,
			 Mr. Fattah,
			 Mr. Johnson of Georgia,
			 Ms. Corrine Brown of Florida, and
			 Ms. Jackson-Lee of Texas) introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To authorize the establishment of educational exchange
		  and development programs for member countries of the Caribbean Community
		  (CARICOM).
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Shirley A. Chisholm United
			 States-Caribbean Educational Exchange Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Definitions.
					Sec. 3. Statement of purpose.
					Sec. 4. Shirley A. Chisholm United States-Caribbean Educational
				Exchange Program.
					Sec. 5. Program to provide educational development assistance
				for CARICOM countries.
					Sec. 6. Administrative provisions.
					Sec. 7. Reporting requirements.
					Sec. 8. Authorization of appropriations.
				
			2.DefinitionsIn this Act:
			(1)AdministratorExcept
			 as otherwise provided, the term Administrator means the
			 Administrator of the United States Agency for International Development.
			(2)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives; and
				(B)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate.
				(3)CARICOM
			 countryThe term
			 CARICOM country—
				(A)means a member
			 country of the Caribbean Community (CARICOM); but
				(B)does not
			 include—
					(i)a
			 country having observer status in CARICOM; or
					(ii)a country the government of which the
			 Secretary of State has determined, for purposes of section 6(j) of the Export
			 Administration Act of 1979 (as continued in effect pursuant to the
			 International Emergency Economic Powers Act), section 40 of the Arms Export
			 Control Act, section 620A of the Foreign Assistance Act of 1961, or any other
			 provision of law, is a government that has repeatedly provided support for acts
			 of international terrorism.
					(4)SecretaryExcept
			 as otherwise provided, the term Secretary means the Secretary of
			 State.
			(5)United States
			 cooperating agencyThe term
			 United States cooperating agency means—
				(A)an institution of higher education (as such
			 term is defined in section 101(a) of the Higher Education Act of 1965 (20
			 U.S.C. 1001(a))), including, to the maximum extent practicable, an historically
			 Black college or university that is a part B institution (as such term is
			 defined in section 322(2) of such Act (20 U.S.C. 1061(2))) or an
			 Hispanic-serving institution (as such term is defined in section 502(5) of such
			 Act (20 U.S.C. 1101a(5)));
				(B)a higher education
			 association;
				(C)a nongovernmental
			 organization incorporated in the United States; or
				(D)a consortium
			 consisting of two or more such institutions, associations, or nongovernmental
			 organizations.
				3.Statement of
			 purposeThe purpose of this
			 Act is to establish—
			(1)an educational exchange program between the
			 United States and CARICOM countries, to be known as the Shirley A.
			 Chisholm United States-Caribbean Educational Exchange Program, pursuant
			 to section 4 to assist in educating promising students and scholars from
			 communities demonstrating the greatest need within CARICOM countries who will
			 invest the knowledge and experiences they gain in the United States back into
			 the community of CARICOM countries; and
			(2)a program to provide educational
			 development assistance for communities demonstrating the greatest need within
			 CARICOM countries pursuant to section 5.
			4.Shirley A.
			 Chisholm United States-Caribbean Educational Exchange Program
			(a)Program
			 authorizedThe Secretary of State is authorized to establish an
			 educational exchange program between the United States and CARICOM countries,
			 to be known as the Shirley A. Chisholm United States-Caribbean
			 Educational Exchange Program, under which—
				(1)secondary school
			 students from CARICOM countries will—
					(A)attend a public or
			 private secondary school in the United States; and
					(B)participate in activities designed to
			 promote a greater understanding of the values and culture of the United States;
			 and
					(2)undergraduate
			 students, graduate students, post-graduate students, and scholars from CARICOM
			 countries will—
					(A)attend a public or
			 private college or university, including a community college, in the United
			 States; and
					(B)participate in activities designed to
			 promote a greater understanding of the values and culture of the United
			 States.
					(b)Elements of
			 programThe program
			 authorized under subsection (a) shall meet the following requirements:
				(1)The program will offer scholarships to
			 students and scholars based on merit and need. It is the sense of Congress that
			 scholarships should be offered to students and scholars who evidence merit,
			 achievement, and strong potential for the studies such students and scholars
			 wish to undertake under the program and 60 percent of scholarships offered
			 under the program should be based on financial need.
				(2)The program will seek to achieve gender
			 equality in granting scholarships under the program.
				(3)Fields of study under the program will
			 support the labor market and development needs of CARICOM countries, assuring a
			 pool of technical experts to address such needs.
				(4)The program will limit participation
			 to—
					(A)one year of study
			 for secondary school students;
					(B)two years of study for undergraduate
			 students; and
					(C)12 months of study for graduate students,
			 post-graduate students, and scholars.
					(5)For a period of time equal to the period of
			 time of participation in the program, but not to exceed 2 years, the program
			 will require participants who are students and scholars described in subsection
			 (a)(2) to—
					(A)agree to return to
			 live in a CARICOM country and maintain residence in such country, within 6
			 months of completion of academic studies; or
					(B)agree to obtain
			 employment that directly benefits the growth, progress, and development of one
			 or more CARICOM countries and the people of such countries.
					(6)The Secretary may waive, shorten the
			 duration, or otherwise alter the requirements of paragraph (4) in limited
			 circumstances of hardship, humanitarian needs, for specific educational
			 purposes, or in furtherance of the national interests of the United
			 States.
				(c)Role of United
			 States cooperating agenciesThe Secretary shall consult with United
			 States cooperating agencies in developing the program authorized under
			 subsection (a). The Secretary is authorized to provide grants to United States
			 cooperating agencies in carrying out the program authorized under subsection
			 (a).
			(d)Monitoring and
			 evaluation of program
				(1)In
			 generalThe Secretary shall monitor and evaluate the
			 effectiveness and efficiency of the program authorized under subsection (a). In
			 so doing, the Secretary shall, among other things, evaluate the program’s
			 positive or negative effects on brain drain from the participating CARICOM
			 countries and suggest ways in which the program may be improved to promote the
			 basic goal of alleviating brain drain from the participating CARICOM
			 countries.
				(2)RequirementsIn
			 carrying out paragraph (1), the Secretary shall review on a regular
			 basis—
					(A)financial
			 information relating to the program;
					(B)budget plans for
			 the program;
					(C)adjustments to
			 plans established for the program;
					(D)graduation rates
			 of participants in the program;
					(E)the percentage of
			 participants who are students described in subsection (a)(1) who pursue higher
			 education;
					(F)the percentage of
			 participants who return to their home country or another CARICOM
			 country;
					(G)the types of
			 careers pursued by participants in the program and the extent to which such
			 careers are linked to the political, economic, and social development needs of
			 CARICOM countries; and
					(H)the impact of gender, country of origin,
			 financial need of students, and other relevant factors on the data collected
			 under subparagraphs (D) through (G).
					5.Program to
			 provide educational development assistance for CARICOM countries
			(a)Program
			 authorizedThe Secretary of
			 State, acting through the Administrator of the United States Agency for
			 International Development, is authorized to establish a program to provide
			 educational development assistance for CARICOM countries.
			(b)Purpose of
			 programThe purpose of the
			 program authorized under subsection (a) is to improve primary and secondary
			 education in CARICOM countries by enhancing teacher training, strengthening
			 curriculum and instructional materials, and assisting improvements in school
			 management and public administration of education.
			(c)Elements of
			 programThe program authorized under subsection (a) shall extend
			 and expand upon existing primary and secondary school programs in CARICOM
			 countries to provide—
				(1)teacher-training
			 methods and training in subject area studies;
				(2)classroom and
			 school management;
				(3)development and
			 modernization of curriculum and instructional materials;
				(4)increased
			 community involvement in school activities; and
				(5)local, regional,
			 and national government policy planning on the elements described in paragraphs
			 (1) through (4).
				(d)Role of United
			 States cooperating agenciesThe Secretary shall consult with the
			 Secretary of Education, officials of United States cooperating agencies, and
			 officials of CARICOM countries in developing the program authorized under
			 subsection (a). The Secretary is authorized to make grants to United States
			 cooperating agencies in carrying out the program authorized under subsection
			 (a).
			(e)Monitoring and
			 evaluation of programThe Secretary shall monitor and evaluate
			 the effectiveness and efficiency of the program authorized under subsection
			 (a).
			6.Administrative
			 provisions
			(a)Funding from
			 private sources and partnerships with other appropriate entitiesTo the maximum extent practicable, the
			 Secretary of State and the Administrator of the United States Agency for
			 International Development should implement the programs authorized under
			 sections 4 and 5 through utilization of funding from private sources to
			 maximize the impact of United States funds under this Act, and through
			 partnerships with appropriate United States organizations, institutions, and
			 corporations.
			(b)Avoidance of
			 duplicationThe Secretary and the Administrator shall consult
			 with the Secretary of Education to ensure that—
				(1)activities under
			 the programs authorized under sections 4 and 5 are not duplicative of other
			 United States educational programs for CARICOM countries; and
				(2)United States cooperating agencies and
			 partner institutions in CARICOM countries are accredited by national or
			 regional accrediting bodies.
				(c)Reporting under
			 SEVISTo the extent
			 necessary, the Secretary shall provide support to United States cooperating
			 agencies that are participating in the program authorized under section 4 in
			 order to fulfill the requirements for student data reporting under the Student
			 and Exchange Visitor Information System (SEVIS).
			7.Reporting
			 requirements
			(a)Report
			 requiredNot later than 120 days after the date of the enactment
			 of this Act, the Secretary of State shall submit to the appropriate
			 congressional committees a report on plans to implement the programs authorized
			 under sections 4 and 5.
			(b)Matters To be
			 includedThe report required by subsection (a) shall
			 include—
				(1)with respect to
			 implementation of the program authorized under section 4—
					(A)a plan for
			 selecting participants in the program, including an estimate of the number of
			 secondary school students, undergraduate students, graduate students,
			 post-graduate students, and scholars from each country, by educational level,
			 who will be selected as participants in the program for each fiscal
			 year;
					(B)a timeline for selecting United States
			 cooperating agencies that will assist in implementing the program;
					(C)a financial plan that—
						(i)identifies budget
			 plans for each educational level under the program; and
						(ii)identifies plans
			 or systems to ensure that the costs to public school, college, and university
			 education under the program and the costs to private school, college, and
			 university education under the program are reasonably allocated; and
						(D)a plan to provide outreach to and linkages
			 with schools, colleges and universities, and nongovernmental organizations in
			 both the United States and CARICOM countries for implementation of the program;
			 and
					(2)a plan outlining implementation of the
			 program authorized under section 5, identifying the initial countries in which
			 the program will be implemented and a timeline for implementation.
				(c)Updates of
			 report
				(1)In
			 generalThe Secretary shall submit to the appropriate
			 congressional committees updates of the report required by subsection (a) for
			 each fiscal year for which amounts are appropriated pursuant to the
			 authorization of appropriations under section 8.
				(2)Matters to be
			 includedSuch updates shall include the following:
					(A)Information on
			 United States cooperating agencies that are selected to assist in implementing
			 the programs authorized under sections 4 and 5.
					(B)An analysis of the positive and negative
			 impacts the program authorized under section 4 will have or is having on brain
			 drain from the participating CARICOM countries.
					(C)A description of
			 efforts made by the Secretary and the Administrator to implement the program
			 authorized under section 5.
					(D)A description of
			 the programs established in each CARICOM country receiving assistance under the
			 program authorized under section 5. Such description shall include a detailed
			 explanation of the extent to which the program and the assistance provided are
			 contributing to the purpose of the program described in section 5(b) in the
			 CARICOM country.
					(E)An evaluation of
			 additional educational development goals in CARICOM countries, identifying
			 those goals that could be maximized or achieved with United States assistance
			 through the program authorized under section 5. In addition to standard or
			 necessary areas of education review, the evaluation should give attention to
			 factors affecting academic achievement, attrition, and graduation rates in
			 CARICOM countries. The evaluation should suggest ways in which United States
			 assistance can maximize success factors and address factors contributing to
			 poor achievement.
					8.Authorization of
			 appropriationsTo carry out
			 this Act, there are authorized to be appropriated such sums as may be necessary
			 for each of the fiscal years 2009 through 2012. Amounts appropriated pursuant
			 to the authorization of appropriations under this section are in addition to
			 amounts otherwise available for such purposes.
		
